

115 HR 7077 IH: Kettle Creek Battlefield Study Act
U.S. House of Representatives
2018-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7077IN THE HOUSE OF REPRESENTATIVESOctober 19, 2018Mr. Jody B. Hice of Georgia introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to conduct a special resource study of the site of the
			 Kettle Creek Battlefield in Wilkes County, Georgia, and adjacent property,
			 and for other purposes.
	
		1.Kettle Creek Battlefield Study
 (a)Short titleThis section may be cited as the Kettle Creek Battlefield Study Act. (b)FindingsCongress finds that—
 (1)on February 14, 1779, the Revolutionary War Battle of Kettle Creek occurred in Wilkes County, Georgia, where 350 Patriots defeated 800 British Loyalists;
 (2)the National Park Service has recognized this battle as the only significant Patriot victory in Georgia, and noted the battle as having had a demonstrable influence on the course, conduct and results of the Revolutionary War;
 (3)the site was listed in the National Register of Historic Places in 1975, which determined that— (A)Kettle Creek Battlefield is conclusively nationally significant; and
 (B)its historic and archeological resources should be protected and preserved for future generations; and
 (4)a special resource study is needed to fully analyze the suitability, feasibility, and need for management of Kettle Creek Battlefield by the National Park Service.
				(c)Special resource study
 (1)StudyThe Secretary of the Interior (referred to in this section as the Secretary) shall conduct a special resource study of the site of the Kettle Creek Battlefield in Wilkes County, Georgia, and adjacent property (referred to in this section as the site).
 (2)Applicable lawThe Secretary shall conduct the study under paragraph (1) in accordance with section 100507 of title 54, United States Code.
 (3)Requirements for studyIn conducting the study under paragraph (1), the Secretary shall— (A)evaluate the national significance of the site;
 (B)determine the suitability and feasibility of designating the site as a unit of the National Park System;
 (C)consult with interested Federal, State, or local governmental entities, private and nonprofit organizations, or other interested individuals;
 (D)consider alternatives for the management, administration, and protection of the site by the Federal Government, State or local governmental entities, or private and non-profit organizations;
 (E)determine the effect of the designation of the site as a unit of the National Park System on existing commercial and recreational uses and the effect on State and local governments to manage those activities; and
 (F)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (4)ReportNot later than 3 years after the date on which funds are made available to carry out the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (A)the results of the study; and (B)any conclusions and recommendations of the Secretary.
					